Hascall, J.
We think the court below properly disposed of the issue presented. It was not a question of what legal right plaintiff possessed to require a memorandum of security from the defendant, but what she voluntarily agreed to do. The record shows a complete understanding between the parties as to the *776situation of interests, and we think the written evidence of agreement expresses sufficient consideration to keep it from operation of the Statute of Frauds.
Judgment and order appealed from are affirmed, with costs.
Fitzsimons, Ch. J., and Conlan, J., concur.
Judgment and order affirmed, with costs.